Exhibit LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC Effective December 29, 2008 THE INTERESTS IN THIS LIMITED LIABILITY COMPANY HAVE NOT BEEN REGISTERED UNDER, AND ARE BEING OFFERED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.NO SUCH INTEREST MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE LAW, OR (2) AN OPINION (SATISFACTORY TO THE COMPANY) OF COUNSEL (SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT REQUIRED; NOR MAY SUCH INTEREST BE TRANSFERRED EXCEPT WITH THE CONSENT OF THE COMPANY.SUCH INTERESTS MAY NOT BE TRANSFERRED IN ANY EVENT EXCEPT IN ACCORDANCE WITH SUBSTANTIAL ADDITIONAL RESTRICTIONS SET FORTH IN THIS AGREEMENT. LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC TABLE OF CONTENTS Table of Contents Page ARTICLE 1 DEFINITIONS 1 1.01 Scope 1 1.02 Defined Terms 1 1.03 Construction 12 ARTICLE 2 THE COMPANY 13 2.01 Status 13 2.02 Name 13 2.03 Purposes 13 2.04 Principal Place of Business 13 2.05 Registered Office and Agent 13 2.06 No State Law Partnership 13 2.07 Term 13 2.08 Liability to Third Parties 14 2.09 Foreign Qualification 14 ARTICLE 3 MEMBERS 14 3.01 Class A Member and Additional Members 14 3.02 Certain Matters Relating to Members 14 3.03 Member Action 20 3.04 Negation of Fiduciary Duties 21 i 3.05 Restrictions on Transfer of Ownership Interest or Rights of a Member 21 3.06 Rights of Class B Members 22 ARTICLE 4 FINANCE 22 4.01 Contributions 22 4.02 Allocation of Profit and Loss 23 4.03 Distributions 23 4.04 Capital Accounts 24 4.05 Amounts Withheld 24 4.06 Class B Ownership Interests 24 ARTICLE 5 MANAGEMENT 25 5.01 Management 25 5.02 Time Devoted to Business 25 5.03 Powers and Authority 25 5.04 Actions by Directors 27 5.05 Matters Requiring Member Approval; Objection to Sale of All Assets 27 5.06 Fiduciary Duties 29 5.07 Compensation 29 5.08 Tenure 29 5.09 Provisions Applicable to all Meetings 30 5.10 Officers 30 5.11 Removal 31 5.12 Compensation 31 5.13 Delegation of Authority to Hire, Discharge, and Designate Duties 31 5.14 The Chief Executive Officer 31 5.15 The President 32 ii 5.16 Vice Presidents 32 5.17 The Secretary and Assistant Secretaries 32 5.18 The Treasurer and Assistant Treasurers 33 5.19 Duties of Officers May Be Delegated 34 ARTICLE 6 RECORDS AND ACCOUNTING 34 6.01 Partnership for Tax Purposes 34 6.02 Maintenance of Records 34 6.03 Financial Accounting 35 6.04 Reports 35 6.05 Tax Returns 35 6.06 Tax Matters Member 35 ARTICLE 7 INDEMNIFICATION 36 7.01 Right to Indemnification 36 7.02 Limitations 36 7.03 Advance Payment 37 7.04 Indemnification of Officers, Employees and Agents 37 7.05 Appearance as a Witness 37 7.06 Nonexclusivity of Rights 37 7.07 Insurance 38 7.08 Member Notification 38 7.09 Savings Clause 38 7.10 Tax Indemnification by the Parties 38 ARTICLE 8 DISSOLUTION AND LIQUIDATION 39 8.01 Dissolution 39 8.02 Liquidating Trustee 39 iii 8.03 Accounting Upon Dissolution 39 8.04 Liquidation 39 8.05 Certificate of Cancellation 40 ARTICLE 9 GENERAL PROVISIONS 41 9.01 Amendments 41 9.02 Power of Attorney 41 9.03 Nominee 41 9.04 Notices 41 9.05 Computation of Time 42 9.06 Entire Agreement 42 9.07 Governing Law; Jurisdiction; Severability 42 9.08 Waiver 42 9.09 Multiple Counterparts 42 9.10 Further Assurances 43 9.11 No Third-Party Beneficiary 43 9.12 Binding Agreement 43 9.13 Arbitration 43 Exhibit A – Members and Member Capital Contributions Exhibit B – United States Income Tax Matters Exhibit C – Form of Award of Individual Class B Interest Exhibit D – List of Publicly Traded General Partners of Mater Limited Partnerships Exhibit E – Finite Assets Exhibit F – Arbitration Provisions iv LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) entered into effective as of December 29, 2008 (the “Effective Date”), by and between Genesis Energy, LLC, a Delaware limited liability company (the “Company”), and Denbury Gathering & Marketing, Inc., a Delaware corporation (“DG&M”). RECITALS The Company is a limited liability company formed under the Delaware Limited Liability Company Act upon the conversion of Genesis Energy, Inc., a Delaware corporation, into a Delaware limited liability company (the “Conversion”).The Conversion was effective on December 29, 2008.This Agreement will be effective upon the Conversion.The other party to this Agreement other than the Company is DG&M.The parties intend by this Agreement to, among other purposes, define their rights and obligations with respect to the Company’s ownership, governance and financial affairs and to adopt regulations and procedures for the conduct of the Company’s activities.Accordingly, they agree as follows: ARTICLE 1DEFINITIONS 1.01Scope For purposes of this Agreement, unless the language or context clearly indicates that a different meaning is intended, capitalized terms have the meanings specified in this Article. 1.02Defined Terms “Act” means the Delaware Limited Liability Company Act. “Adjusted Total Units” means that number of Common Units of Genesis determined by (i) dividing the weighted average number of Common Units of Genesis issued and outstanding during a fiscal quarter by 0.979, and (ii) then subtracting from the quotient determined under (i) the sum of (x) the weighted average number of Common Units of Genesis, if any, issued in connection with a DNR Transaction (as defined in the definition of “Cash Available Before Reserves”) in those cases in which the cash flow of such DNR Transaction is to be excluded from dollar amounts of cash flow included in the definition of “Cash Available Before Reserves” and (y) the number of Conversion Common Units previously issued to the Company by Genesis. “Affiliate” means, with respect to any Person, any other Person that directly or indirectly controls, is controlled by or is under common control with, the Person in question.As used in this definition of “Affiliate,” the term “control” means either (i) the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise or (ii) a direct or indirect equity interest of twenty percent (20%) or more in the Person. 1 “Agreement” has the meaning set forth in the introductory paragraph, including any amendments. "Audit Committee" means the Audit Committee of the Board of Directors of the Company constituted in accordance with both the listing standards established by the American Stock Exchange (or any other national securities exchange upon which the Company's or Genesis' equity or common units, respectively, are traded) and applicable rules under the Securities Exchange Act of 1934. “Applicable IDR Percentage” has the meaning specified in Section 3.02(c)(3). “Available Funds” means, with respect to any calendar quarter, (a) all cash and cash equivalents of the Company on hand at the end of such quarter, less (b) the amount of any cash reserves that are necessary or appropriate to provide for the proper conduct of the business of the Company, and comply with applicable law or any agreement or obligation, including reserves for: (1) payments of principal, interest, charges and fees pertaining to the Company’s indebtedness; (2) expenditures incurred incident to the usual conduct of the Company’s business; and (3) amounts reserved to meet the reasonable needs of the Company’s business. “Award” means the written award made to a GP Officer specifying his Individual Class B Interest, his Base Amount per Unit, his Vesting Percentage(s) and his Change of Control Floor Percentage. “Bankruptcy” or “Bankrupt” refers to a Person that: (1)makes an assignment for the benefit of creditors; (2)files a voluntary petition in bankruptcy; (3)is adjudged a bankrupt or insolvent or has entered against it an order for relief, in any bankruptcy or insolvency proceeding; (4)files a petition or answer seeking for it any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation; (5)files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against it in any proceeding of this nature; (6)seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the Person or of all or any substantial part of its properties; or (7)is in the following situation: if one hundred twenty (120) days after the commencement of any proceeding against the Person seeking reorganization, arrangement, composition, readjustment liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within ninety (90) days after the appointment without its consent or acquiescence of a trustee, receiver or liquidator of the Person or of all or any substantial part of its properties, the appointment is not vacated or stayed, or within ninety (90) days after the expiration of any such stay, the appointment is not vacated. 2 The foregoing definition of “Bankruptcy” or “Bankrupt” is intended to replace and shall supersede and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the Act. “Base Amount per Unit” means, for purposes of determining a Class B Member’s Distributive Share from the Company under the provisions of Section 3.02(c) hereof, the dollaramount specified as such in a Class B Member’s Award. “Board of Directors” means the Board of Directors of the Company. “Business Day” means any day other than a Saturday, Sunday or a holiday on which national banking associations are closed. “Capital Account” has the meaning specified in Section B.1.1 of Exhibit B of this Agreement. “Cash Available Before Reserves” or “CABR” of Genesis means the dollar amount disclosed by Genesis as “Available Cash Before Reserves” for the most recently completed rolling four fiscal quarters in its Form 10-Q or 10-K Reports filed with the SEC; provided that if “Available Cash Before Reserves” or a similar financial measure has not been so disclosed by Genesis, then “Cash Available Before Reserves” shall mean (as disclosed in the Genesis GAAP Statement of Cash Flows) the dollar amount of Genesis’ cash flows from operating activities for the most recently completed rolling four fiscal quarters before changes in the components of its operating assets and liabilities, and for the relevant period(s) (i) net of working capital acquired (ii) less maintenance capital expenditures (expenditures that are necessary to sustain existing, but not provide new sources of, cash flow), (iii) without giving effect to gains and losses on asset sales (except those from the sale of surplus assets), (iv) less other non-cash expenses not already adjusted in the GAAP measure (such as write-off of credit facility fees), (v) together with the substitution of cash generated by joint ventures (in which Genesis or its subsidiaries are parties) in lieu ofGenesis’ equity income attributable to such joint ventures, and (vi) adjusted for any other cash items, such as the contribution by the Company toward executive severance in 2007, which are necessary to appropriately measure Genesis’ cash available for distribution before any reserves during the period(s) being measured. In either case, CABR of Genesis shall exclude the impact of any Genesis cash flow resulting from any transaction between DNR and/or its Affiliates and Genesis and/or its Affiliates completed after March 31, 2008 (a “DNR Transaction”).The Genesis cash flow to be excluded will be Genesis’ EBITDA from the DNR Transaction, less Genesis’ financing cost of the DNR Transactions.Genesis’ financing cost of DNR Transactions shall be based upon the amount and type of debt by which such DNR Transactions were initially financed by Genesis.If a DNR Transaction is financed by Genesis issuing Common Units, the number of Common Units so issued will be excluded from the number of Adjusted Total Units.For instance, if a DNR Transaction was initially financed by Genesis with bank debt, the financing cost would be equal to the interest expense incurred by Genesis during the periods over which CABR of Genesis is being measured for that amount of bank debt and using the same type of debt, which financing cost would be netted against the Genesis EBITDA from such DNR Transaction.If there is not sufficient debt of the type used in the initial financing of the DNR Transaction, Genesis’ financing cost shall be imputed based on the current cost to Genesis of that type of debt per dollar initially financed in the DNR Transaction.If the DNR Transaction is financed with cash, Genesis shall make its best efforts to determine the capital source for such cash and such source shall be considered to be the method of financing the DNR Transaction. 3 If there is a disagreement between on one hand the Class A Member, and on the other hand, the Class B Members whose Individual Class B Interests represent a majority of the aggregate outstanding Individual Class B Interests, as to the dollar amount of CABR, the Genesis cash flow or financing cost of a DNR Transaction, the number of Genesis Common Units used to finance a DNR Transaction or any other element of determining CABR, such disagreement will be resolved pursuant to the arbitration provisions of Exhibit F hereto. “CABR per Adjusted Total Unit” or “CABR per Unit” means, for purposes of determining a Class B Member’s distributions from the Company under the provisions of Section 3.02(c) hereof, the per Unit amount determined by dividing CABR for the relevant period(s) by the weighted average number of Adjusted Total Units for the relevant period. “Cause” means that the Company’s termination of a Class B Member in his capacity as an officer and employee of the Company (a “GP Officer”) shall be for “Cause” if and only if the termination of such GP Officer’s employment by the Company is based upon the conduct prescribed below: (1)that GP Officer’s commission of willful fraud against, or willful theft of any assets or property of, the Company, Genesis or their respective Affiliates, suppliers or customers; (2)that GP Officer’s conviction (or plea of nolo contendere) for any felony or any crime which involves moral turpitude; (3)that GP Officer’s material violation of the non-disclosure or confidentiality provisions of his Employment Agreement; that GP Officer’s substantial non-performance of his duties and obligations, whether pursuant to his Employment Agreement or otherwise (other than due to death or disability); that GP Officer’s gross negligence; or that GP Officer’s willful misconduct in performing his duties; (4)that GP Officer willfully engaging in conduct that is demonstrably and materially injurious, monetarily or otherwise, to the Company, Genesis, or their respective Affiliates; or (5)that GP Officer’s willful violation of material written rules, regulations or policies of the Company or Genesis, or failure to follow reasonable written instructions or directions both from a majority of the Audit Committee and from the Class A Member to that GP Officer that such GP Officer’s failure to follow such instructions or directions could reasonably be expected to be materially injurious, monetarily or otherwise, to the Company or Genesis, or their respective Affiliates. Termination for Cause pursuant to clauses (3), (4) and (5) above may be effected only by written notice thereof which identifies in sufficient detail the reasons therefor) to the GP Officer, which must be recommended both by a majority of the Audit Committee and by the Class A Member, and which Termination shall only become effective thirty (30) days after delivery of such notice to GP Officer and GP Officer’s failure (within thirty (30) days of delivery of such notice) to cure the reasons for such Termination for Cause or to cease the conduct constituting the basis of such Termination for Cause; provided further, that prior to such Termination for Cause under clauses (3), (4) and (5) above becoming effective, the Company shall provide an opportunity for such GP Officer to be heard by the Audit Committee.No act, nor failure to act, on the GP Officer’s part, shall be considered “willful” unless he has acted or failed to act with an absence of good faith and without a reasonable belief that his action or failure to act was in the best interest of the Company and/or Genesis. 4 “Certificate” means the certificate of formation filed with the Secretary of State of the State of Delaware on December 29, 2008 to organize the Company, together with any amendments. “Change of Control” has the meaning specified in Section 3.02(e). “Change of Control Floor Percentage” means, for purposes of determining a Class B Member’s Applicable IDR Percentage in the event of a Change of Control, the percentage specified as such in a Class B Member’s Award. “Class A Ownership Interests” has the meaning specified in Section 3.02(a). “Class B Ownership Interests” has the meaning specified in Section 3.02(b). “Class A Member” means DG&M, and subject to the last sentence of Section 3.05 of this Agreement, its successors and assigns. “Class B Members” means GP Officers awarded Class B Ownership Interests, as listed on Exhibit A as it may be amended from time to time. “Code” means the Internal Revenue Code of 1986, as amended. “Common Units” shall mean limited partner Common Units of Genesis. “Company” means Genesis Energy, LLC, a Delaware limited liability company, and any successor thereto. “Company Property” has the meaning specified in Section 5.03(b)(1). “Contribution” means anything of value that a Member contributes to the Company as a prerequisite for or in connection with membership, including cash, property, services performed, a promissory note or any other binding obligation to contribute cash or property or perform services. “Controlled Affiliate” means, with respect to a relevant Person, each Affiliate in which such relevant Person, together with its other Controlled Affiliates, owns (directly or indirectly) equity interest representing more than 50% of both the economic interests and voting rights of such Affiliate. 5 “Conversion” has the meaning specified in the Recitals. “Conversion Common Units” means Common Units of Genesis received by the Company in a Conversion Event. “Conversion Event” has the meaning specified in Section 3.02(d)(5). “Coverage Ratio” means, for the applicable period(s), the ratio of the total dollar amount of Genesis’ CABR to the total dollar amount of Genesis’ distributions to all Genesis partners. “Covered Person” has the meaning specified in Section “Current IDR Share” has the meaning specified in Section 3.02(d)(1). “DG&M” has the meaning specified in the introductory paragraph. “Director(s)” means the Persons who are vested with authority to manage the Company in accordance with Section5.01 hereof, but does not include any Person who has ceased to be a Director of the Company.For purposes of the Act, the Directors will be the managers of the Company. “Distribution” means the Company’s direct or indirect transfer of money or other property with respect to an Ownership Interest to a Member. “Distributive Share” has the meaning specified in Section 3.02(c)(2). “DNR” means Denbury Resources Inc., a Delaware corporation. “DNR Group” means DNR and its Controlled Affiliates other than Genesis and Genesis’ Controlled Affiliates. “DNR Guaranties” means each guarantee, keepwhole or similar arrangement pursuant to which DNR provides credit support or other assurances regarding specified obligations of the Company, and as applicable DG&M, under any Transaction Document. “EBITDA” means for Genesis its earnings before interest, taxes, depreciation and amortization based upon its financial statements most recently filed with the Securities and Exchange Commission.If a DNR Transaction or a Finite Asset is accounted for by Genesis as a capital lease or financing lease or is otherwise a DNR Transaction or a Finite Asset where a portion of the cash flow consists of a payment that is not accounted for in determining EBITDA under the preceding sentence, then EBITDA shall also include that portion of the cash flow from such DNR Transaction or Finite Asset that relates to a principal payment or payment that is normally excluded from the determination of EBITDA. “Effective Date,” has the meaning specified in the introductory paragraph. “Employment Agreement” means, with respect to each Class B Member that has an Employment Agreement with the Company, in his capacity as a GP Officer, the written Employment Agreement between such GP Officer and the Company, as such agreement may be amended, restated, replaced or otherwise modified from time to time. 6 “Estate Planning Vehicle” means, for any GP Officer, any trust, Person (other than an individual) or any other arrangement used by that GP Officer for estate planning if the benefits of such vehicle accrue (directly or indirectly) only to that GP Officer or their spouse or lineal descendents. “Event of Dissolution” has the meaning specified in Section “Excess Amount” has the meaning specified in Section 3.02(d)(1). “Forecasted IDRs” means the forecast of future IDRs (as agreed upon by the Class A Member on one hand and the Class B Members whose Individual Class B Interests represent a majority of the aggregate outstanding Individual Class B Interests on the other hand, or their respective designees who are either GP Officers or Directors), assuming that the most recent quarterly Incentive Distribution continues in perpetuity, adjusted only for those Genesis assets or Genesis continuing contracts or arrangements which are known to have either (i) a finite life or (ii) a future adjustment to EBITDA, contractual or otherwise (“Finite Assets”), with the designation as a Finite Asset to be made by the Board of Directors of the Company at the time of acquisition of such assets or entry into such contract, or as otherwise designated as a Finite Asset by all of the Members, with Finite Assets so designated to be listed on Exhibit E hereto. In calculating Forecasted IDRs, Genesis EBITDA from the Finite Assets beyond the end of their life or at the time of an otherwise known adjustment shall be deducted from the projected value of future IDRs, but only if such deduction would cause Genesis’ overall projected EBITDA to decrease to a point where Genesis’ Coverage Ratio (as defined above) would fall below 1.1 to 1, provided that in calculating the effect of such a deduction on Coverage Ratio, only that portion of Genesis’ EBITDA which causes Genesis’ Coverage Ratio to fall below 1.1 to 1 would be deducted from the projected value of future IDRs. If the forecast of future IDRs or any element thereof cannot be agreed upon, then any disagreement will be resolved pursuant to the arbitration provisions of Exhibit F hereto. “GAAP” means, with respect to any Person, generally accepted accounting principles for financial reporting in the United States as in effect as of the date of the applicable financial statement, applied on a basis consistent with a Person’s past practices. “Genesis” means Genesis Energy, L.P., a Delaware limited partnership, and any successor thereto. “Genesis Agreement” means the Fourth Amended and Restated Agreement of Limited Partnership of Genesis dated as of June 9, 2005, as amended or restated. “Good Reason” shall mean, as it pertains to a Class B Member in his capacity as a GP Officer, any of the following reasons for such GP Officer’s voluntary Termination: 7 (1)The material diminution of such GP Officer’s duties and responsibilities (including no longer serving as a Director of the Company), a material reduction of his base salary, or a material reduction of his benefits, other than Termination for Cause, without Good Reason or by virtue of his death or disability; (2)The relocation of the Company’s principal executive offices outside the metropolitan Houston, Texas area without such GP Officer’s consent; (3)The Company requiring that such GP Officer be based anywhere other than the Company’s principal executive offices without such GP Officer’s consent; (4)The Company’s failure to make any material payment to such GP Officer required to be made under the terms of his employment; (5)For each GP Officer with an Employment Agreement, the Company’s non-performance of any material provision (other than those described in (4) above) of such GP Officer’s Employment Agreement, or non-performance of DNR, the Class A Member, the Company or any of their successors or assigns of any material provision of any Transaction Document; or (6)Any action by the Company, DNR or its Affiliates or any of their successors or assigns, the Class A Member or its Affiliates or any of their successors or assigns, the Board, the General Partner (if it is not the Company), or Genesis or any of its successors or assigns that either (i) amends, alters, changes, repeals or replaces the IDRs or the Class B Ownership Interest in a manner that in any material way adversely affects the Distributions or Redemption Amount payable to such GP Officer, or (ii) except as required by a change in the law or a final, binding and non-appealable judgment, or except to the extent the IRS or any other federal tax authority has asserted a claim to the contrary and the Person taking a tax reporting position reasonably and in good faith believes that such authority is more likely than not to be successful in adjudicating such claim, takes a federal tax reporting position inconsistent with that specified in Section 7.10(b) that materially and adversely affects any Class B Member, provided that the following actions shall not constitute Good Reason: (a)any action that will result in that GP Officer receiving his Redemption Amount (or having an election to receive his Redemption Amount under the provisions of Section 5.05(c)); (b)a waiver by the Company of receipt from Genesis of an Incentive Distribution for any period(s) as contemplated by Section 3.02(c)(5); (c)any Conversion Event; or (d)any amendment to this Agreement permitted by Section 5.05(b). Termination for Good Reason pursuant to clauses (1), (4), (5) or (6) above may be effected by the GP Officer only by his providing written notice thereof (within 90 days of the initial existence of the reason therefor, which identifies such reasons in sufficient detail) to both the Audit Committee and the Class A Member, and which Termination for Good Reason shall only become effective thirty (30) days after delivery of such notice and the failure by the Company or DNR (or its Affiliates) to cure the reasons therefor. 8 “GP Market Multiple Discount Rate” means the average of the current per annum yield as of a particular Valuation Date of each of the publicly traded general partners of master limited partnerships listed on Exhibit D on the Valuation Date.Such list may be modified from time to time in writing by the Class A Member and those Class B Members whose aggregate Individual Class B Interests represent a majority of the aggregate outstanding Individual Class B Interests, so that the listed general partners of master limited partnerships may vary on different Valuation Dates.For purposes of this definition, “current per annum yield” for each general partner listed on Exhibit D shall be the current annual yield of a common unit of that general partner calculated as of a particular Valuation Date by annualizing the amount of the most recent quarterly distribution on its common units, and dividing the annualized amount by the closing market price of a common unit of that general partner as of the particular Valuation Date. If the GP Market Multiple Discount Rate or any element thereof cannot be agreed upon, then any disagreement will be resolved pursuant to the arbitration provisions of Exhibit F hereto. “GP Officer” means an officer of the Company who serves Genesis in such capacity. “Group of Persons” has the meaning specified in Section 3.02(e)(1)(i). “IDR Equivalents” means the property (whether Conversion Common Units, cash, debt, securities, or any other property) received by the Company from the sale, conversion, exchange or other disposition (including by, or as a result of, contribution, merger, consolidation, or other reorganization transaction) of all or part of its IDRs. “IDR Share” has the meaning specified in Section 3.02(d)(2). “IDR Valuation” shall mean as of a particular Valuation Date, subject to the proviso in the last sentence of the definition of “Notional Units,” the present value of the Forecasted IDRs (as defined) as of that particular Valuation Date, discounted to present value using a per annum GP Market Multiple Discount Rate (as defined) as of that particular Valuation Date, plus the value of those Notional Units (as determined under the definition of “Notional Units” below), if any, recorded on the books of the Company as of such Valuation Date. “Incentive Distribution Cash Flow” has the meaning specified in Section 3.02(c)(1). “Incentive Distribution Right(s),” “Incentive Distribution(s),” or “IDRs” have the meanings specified in the Genesis Agreement. “Indemnified Damages” has the meaning specified in Section “Individual Class B Interest” has the meaning specified in Section 3.02(b)(4). “Initial IDR Share” has the meaning specified in Section 3.02(d)(1). “IRS” shall mean the United States Internal Revenue Service. 9 “Member” means DG&M and any Person who subsequently is admitted as an additional or substitute Member after the Effective Date. “Notional Units” means that number of phantom Common Units calculated, recorded and maintained on the
